Citation Nr: 0429190	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) evaluation for 
fracture of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The September 2002 rating decision declined to reopen the 
previously denied claim for service connection for bilateral 
hearing loss, and determined that service connection was not 
warranted for tinnitus.  The RO also determined a higher 
rating was not warranted for the veteran's service-connected 
right foot disability.

The record discloses the veteran presented testimonial 
evidence in this matter during a July 2004 hearing before the 
undersigned.  In conjunction with this hearing, the veteran 
presented additional medical evidence for consideration, 
consisting of private medical records.  The veteran waived RO 
consideration of these records.  See 38 C.F.R. § 20.1304 
(2003).

In conjunction with his testimony, the veteran raised the 
issues of entitlement to service connection for disability of 
the left ankle and leg secondary to the service-connected 
right foot disability, and service connection for a 
disability manifested by disequilibrium as part of his 
service-connected hearing loss disability.  These issues have 
not been developed for appellate review and are referred to 
the RO for any appropriate action.

Finally, the issue of entitlement to an increased rating for 
fracture of the right foot is the subject of the remand 
section below.



FINDINGS OF FACT

1.  The veteran did not respond to the May 1983 denial of 
service connection for bilateral hearing loss.

2.  Evidence received since the May 1983 denial has not been 
considered before and raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss. 

3.  Resolving all reasonable doubt in favor of the veteran, 
bilateral hearing loss and tinnitus are of service origin. 


CONCLUSIONS OF LAW

1.  The May 1983 RO denial of service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2003).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2003). 

3.  Sensorineural hearing loss was incurred during service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2003). 

4.  Tinnitus was incurred during service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of recent changes to the regulations defining VA's 
duty to assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  


New and Material Evidence

Service connection was initially denied for bilateral hearing 
loss in May 1983.  Decisions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 
C.F.R. §§ 3.160(d), 20.201, and 20.302(a).

The appellant was notified of the denial in May 1983.  No 
correspondence was received from him within the appeal 
period.  Therefore, the May 1983 rating decision is final.  
Therefore, that decision is final and not subject to revision 
upon the same factual basis. See 38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103. 

However, if new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen 
and review the former disposition of that claim. See 38 
U.S.C.A. § 5108.  In May 2002, the RO received the veteran's 
claim to reopen the previously denied claim for service 
connection for bilateral hearing loss.   

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  That amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since this claim was received after that 
date, the law in effect when the claim was filed is 
applicable.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  "New" evidence is 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is existing evidence 
that, by itself or when considering with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2003).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

The veteran alleges that noise exposure during his military 
service caused his current bilateral hearing loss.  

The basis of the RO's denial in May 1983 was that there was 
no evidence showing impaired hearing in service or that the 
claimed condition was incurred in or aggravated by service.  
In connection with his claim to reopen, the veteran has 
submitted post-service private treatment reports of 
audiometric evaluation showing bilateral hearing loss, lay 
statements, and presented testimonial evidence during a July 
2004 hearing.  Also received was a medical statement from a 
private otolaryngologist, indicating that audiometric results 
revealed bilateral hearing deficit related to significant 
noise exposure during service.  

This evidence is new in that it was not previously of record 
and is neither cumulative nor redundant.  It is also material 
in that it relates to an unestablished fact necessary to 
substantiate the claim - the potential relationship between 
the veteran's bilateral hearing loss and his military 
service.  This evidence also raises a reasonable possibility 
of substantiating the claim.  Although there is evidence 
unfavorable to the veteran's claim that will be weighed along 
with the positive evidence when the claim is adjudicated on 
the merits, there is clearly enough evidence to warrant 
reopening of the claim.

The Board will next address whether the reopened claim may be 
granted.  Because the veteran has argued both that the claim 
should be reopened and that service connection should be 
granted, the Board finds no prejudice to the veteran in its 
consideration of whether service connection should be 
granted. 

Review of Record

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In order to prevail on the issue 
of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2003).

Service entrance examination, conducted in January 1952, was 
negative for any complaints, or diagnosis of hearing 
impairment.  The medical examination report reflects that the 
veteran's hearing was evaluated as 15/15, bilaterally, on 
both whispered and spoken voice testing.  Service medical 
records are negative for any references to complaints, 
treatment, or diagnosis of hearing impairment during service.  
A report of medical examination, dated in February 1954, was 
negative for any clinical findings or diagnosis relative to 
the ears or hearing acuity, measured on whispered voice as 
15/15.   

Post-service medical records include private audiometric 
examination reports dated from 1974 to 1978, that reference 
diagnostic impression of bilateral sensorineural hearing 
loss.

An April 1982 private audiology report indicates test results 
showed poor speech discrimination.  The examiner noted that 
hearing aids are useless and that the veteran's conduction, 
as measured on audiometric testing, had grown worse since 
February 1979 and will most likely continue to deteriorate.  
The report also indicates the veteran experienced vertigo of 
such severity he required use of a cane.  

A March 2002 statement from a private audiologist notes 
testing conducted at that time revealed bilateral 
sensorineural hearing loss.  The veteran reported a case 
history of progressive hearing loss and tinnitus noted to be 
consistent with intense noise exposure associated with 
military service.  The audiologist opined that the veteran's 
history and audiometric results are consistent with the type 
and degree of hearing loss due to exposure to intense noise.  
He concluded that it is more likely than not that the 
veteran's progressive hearing loss and tinnitus are due to 
his military exposure to intense noise.

Another statement from a private audiologist, received in 
November 2002, indicates that there were no puretone 
audiometric scores in the service medical records.  In this 
context, it was noted that the veteran underwent whispered 
and spoken voice testing in service.  The veteran reported a 
history of hazardous loud noise exposure to ammunition fire, 
exploding fuel tanks, use of fuel pumps and related machinery 
while serving as a pipeline company engineer.  In his 
assessment, the audiologist acknowledged there was no medical 
data of record which would indicate a condition of hearing 
loss or tinnitus at the time of the veteran's release from 
active duty.  The audiologist opined, however, that based 
upon the veteran's service history and current sensorineural 
hearing loss, it was highly unlikely that the in-service 
noise exposure was not a significant contributing factor 
toward his current hearing condition.

An April 2004 private medical statement referenced a 
diagnostic impression of sloping profound sensorineural 
hearing loss, tinnitus, and chronic disequilibrium.  The 
otolaryngologist noted the veteran reported a long history of 
decreased hearing following noise exposure during service.  
The veteran also described a history of roaring-type 
tinnitus.  Although he denied vertigo, he reported symptoms 
of chronic imbalance and frequent disequilibrium.  Audiogram 
was noted to reveal profound sensorineural hearing loss, 
which the examiner opined was likely related to significant 
noise exposure.  Additionally, the examiner indicated the 
veteran's tinnitus was related to his sensorineural hearing 
loss.  

During a July 2004 hearing, the veteran testified that he did 
not experience any difficulty with his hearing prior to his 
entry into military service.  During service, in conjunction 
with the duties of his military occupational specialty as a 
pipeline engineer, he was routinely exposed to the noise of 
the diesel engines.  The veteran explained he operated pumps 
on tankers used to fuel ships.  He was not issued ear 
protection.  He recalled another episode of acoustic trauma 
in an explosion when the site was bombed.  The veteran 
related that he began to experience difficulty with 
conversational speech following service.  The veteran stated 
he first became aware of his tinnitus after he returned home 
from active duty.  He described these episodes as a roaring-
type noise that occurred particularly at night.  

Lay statements received from the veteran's family members 
recount their observations of the veteran's difficulty 
hearing, and belief that his current hearing impairment is 
directly related to his experiences in service.

To summarize, while in service, the veteran was routinely 
exposed to loud noise associated with operation of tankers 
used to refuel ships as well as other instances of noise 
exposure.  The service medical records reflect that the 
veteran did not complain of hearing impairment during 
service.  At the time of his separation from service, the 
veteran's hearing acuity was evaluated as normal, and no 
clinical or diagnostic findings were made relative to hearing 
acuity.  The veteran has provided credible testimonial 
evidence concerning his history of hearing impairment which 
the Board finds consistent with his duty assignment in 
service.  The evidence references bilateral sensorineural 
hearing loss disability for VA purposes.  Medical opinion 
evidence indicates the audiometric results of bilateral 
sensorineural hearing loss is consistent with the history of 
noise exposure reported by the veteran.  In that regard, 
audiometric examination has consistently shown the presence 
of bilateral sensorineural hearing loss, and it is the 
consensus of the examiners that such hearing loss is 
consistent with the veteran's service history of noise 
exposure.  Moreover, medical opinion has also related the 
veteran's tinnitus to his bilateral hearing loss.

After a careful and considered review of the record, it is 
the opinion of the Board that there is an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim for service connection for bilateral hearing 
loss and tinnitus.  When the body of evidence is in 
equipoise, the benefit of the doubt is given to the claimant.  
38 U.S.C.A. § 5107(b).  Accordingly, service connection for 
bilateral hearing loss and tinnitus is established.


ORDER

Having found that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss, the appeal is to this 
extent allowed and the claim is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The veteran contends that his right foot disability is more 
severely disabling than currently reflected by the assigned 
rating evaluation.  

A review of the record discloses the veteran was last 
afforded a comprehensive VA examination of the service-
connected right foot disability many years ago.  During his 
July 2004 hearing, the veteran described symptoms of constant 
pain, and difficulty walking for extended distances.  The 
veteran also reported use of inserts, padding, and ankle 
supports.

The Board notes that a contemporaneous and thorough VA 
examination, coupled with a careful review of the clinical 
records concerning the history of the veteran's complaints, 
is required in this case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

Additionally, on remand, the Board notes that an attempt 
should be made to obtain relevant evidence pertinent to the 
service-connected right foot disability which has not been 
associated with the claims file.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following:

1. The RO must review the claims file and ensure 
that all obligations under the Veterans Claims 
Assistance Act of 2000 (VCAA) have been 
satisfied. See 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact the veteran and have 
him identify (names, addresses, and dates) any 
sources of VA or non-VA treatment for his right 
foot disability.  The RO should take appropriate 
action to secure copies of any records identified 
by the veteran that are not already in the claims 
file and associate them with the record. 

3.  The veteran should be scheduled for a VA 
examination to determine the nature and extent of 
disability from his service-connected fracture of 
the right foot.  The examination should include a 
complete test of the range of motion documented 
in degrees.  The examiner should comment: (a) 
whether the affected extremity exhibits weakened 
movement, excess fatigability, incoordination, or 
pain on movement (if feasible, these 
determinations should be expressed in terms of 
the degree of additional loss of motion due to 
these symptoms); (b) whether pain significantly 
limits functional ability during flare-ups or 
when the affected joint is used repeatedly over a 
period of time (this determination should also, 
if feasible, be portrayed in terms of the degree 
of additional range of motion loss due to pain on 
use or during flare-ups).  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination, and 
the examiner should acknowledge such review in 
the examination report.  The rationale for all 
opinions and conclusions expressed should be 
provided.

4.  Thereafter, the RO should readjudicate the 
issue on appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board for further 
appellate consideration. The Board intimates no opinion, 
legal or factual, as to the ultimate disposition of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



